Citation Nr: 1710000	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-23 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C. B.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in May 2016 in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the Veteran's claim for entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the appeal is being remanded, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claim is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  A remand is necessary to obtain another medical opinion and to again attempt to verify the Veteran's reported inservice stressor.

The Veteran asserts that he developed PTSD due to an experience while stationed in the Korean DMZ in 1967 or 1968.  He has reported an incident where he witnessed several soldiers who were unloading Claymore mines from an Army truck die from the accidental explosion of one of the mines.  He reported seeing the aftermath of this explosion and specifically seeing dismembered bodies of soldiers he knew.  

In September 2010, the Appeals Management Center (AMC)/RO asked the Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's report of the mine explosion resulting in several deaths.  The JSRRC responded in October 2010 that battalion histories for the calendar years 1967 and 1968 did not "provide any information pertaining to a mine incident."  It also noted that Department of Defense casualty data indicated that six soldiers died due to non-hostile action during the period from December 16, 1967 to March 24, 1968, but that since the Veteran was not able to provide any names of soldiers he saw killed, "this office was unable to successfully verify his claim."  Thereafter, in November 2010, the RO issued a formal finding of a lack of information required to corroborate a stressor associated with the claim for service connection for PTSD.  

The Board is of the opinion that additional information should be sought regarding the nature of the deaths of the six soldiers who died due to "non-hostile action," and specifically if any of these deaths was the result of an explosion.

On examination in July 2015, a VA psychologist reported that the Veteran did not have a diagnosis of PTSD that confirmed to DSM-IV criteria.  Rather, she diagnosed alcohol dependence.  Other VA treatment and hospitalization records in the claims file show diagnoses of paranoid schizophrenia and dementia associated with alcohol abuse.  Schizophrenia was diagnosed as early as 1988.

A report of psychological testing in July 2011 stated that the Veteran "appears to have PTSD."  VA treatment records dated in May 2013 and March 2016 note a diagnosis of chronic PTSD based on DSM-5 criteria.  It is not clear on what basis this diagnosis was made.  

Under these circumstances, the Board finds that the medical evidence currently of record does not fully resolve the expanded claim on appeal, and that, a new examination and opinion-based on full consideration of the Veteran's history and assertions, and review of the record and supported by stated rationale - is needed to fairly resolve the Veteran's acquired psychiatric disorder claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and request additional information regarding the circumstances of the deaths of the six soldiers that died in the Korean DMZ due to non-hostile action during the period from December 16, 1967 to March 24, 1968.

2.  After completing the above development, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of any acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014 (such as the Veteran's, which was certified in August 2013), the diagnosis must be in accordance with the DSM-IV).  

(B) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressor involving the mine explosion has been verified by the AOJ.  

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his duty in the Korean DMZ. 
In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




